           Case 3:19-cv-00312-MK       Document 78       Filed 04/30/20    Page 1 of 2




                           UNITED STATES DISTRICT COURT
                       DISTRICT OF OREGON, PORTLAND DIVISION

 KAY N. ENSOR,

                       Plaintiff,
                                                 CASE NO. 3:19-cv-00312-MK
 vs.


 BIOMET ORTHOPEDICS, LLC,
 BIOMET, INC., BIOMET
 MANUFACTURING CORP., and
 BIOMET U.S. RECONSTRUCTION,
 LLC,

                       Defendants.



                  ORDER OF DISMISSAL OF DEFENDANTS WITH PREJUDICE

         THIS CAUSE came before the Court upon the Stipulation for Dismissal of Defendants

with Prejudice by and between the Plaintiff, Kay N. Ensor (“Plaintiff”), and defendants, Biomet

Orthopedics, LLC, Biomet, Inc., Biomet Manufacturing Corp. and Biomet U.S. Reconstruction

LLC (“Defendants”), and the Court having reviewed the Stipulation for Dismissal of Defendants

with Prejudice, having reviewed the court file, and being otherwise fully advised in the premises,

it is hereby:




US.124391682.01
           Case 3:19-cv-00312-MK      Document 78       Filed 04/30/20     Page 2 of 2




          ORDERED AND ADJUDGED that:

This case is hereby DISMISSED WITH PREJUDICE as to Defendants. Plaintiff and Defendants

shall each bear his/its own respective costs and attorneys’ fees incurred in connection with this

action.

                  DONE AND ORDERED in Chambers this 30TH day of APRIL 2020.


                                                    s/ Mustafa T. Kasubhai
                                                    UNITED STATES MAGISTRATE JUDGE
Confirmed copies to:
All counsel of record




US.124391682.01
